Motion by appellant for a stay pending appeal, granted to the extent of staying the directions in the order appealed from with respect to the custody of the child Robert, on condition that the appeal be perfected and that appellant be ready to argue or submit it at the December Term, beginning November 28, 1960. The appeal is ordered on the calendar for said term. Appellant’s brief shall be filed and served on or before November 10, I960. In all other respects, the motion for the stay is denied. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.